WITMER, District Judge.
The report of the learned referee contains a satisfactory discussion of the questions submitted, and I need only say that I agree with his reasoning and conclusions, in support of which I will add the thought, moreover, that if the changed name was assumed by the bankrupt in fraud of any one, it clearly appears that it is independent of his creditors, its taints do not run in the veins of the transaction before the court, and hence do not corrupt the current. It does not follow that a party who is a rogue in his other dealings shall be deprived of his rights in another transaction wherein he has been without fault. It is only where the fraud do inhere in the very transaction itself, by its intended effect preventing the collection of the debt, that the fraudulent debtor can claim no right of exemption under the law. The order of the referee is affirmed.